Citation Nr: 1441838	
Decision Date: 09/18/14    Archive Date: 09/30/14

DOCKET NO.  13-07 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an effective date prior to June 16, 2004 for the grant of service connection for right lower extremity radiculopathy.

2.  Entitlement to an increased initial rating for subluxation of the lumbar spine with degenerative changes, currently rated as 20 percent disabling from April 1, 1999 to October 2, 2006, and as 60 percent disabling from October 3, 2006 to the present.

3.  Entitlement to special monthly compensation (SMC) at the housebound rate under 38 U.S.C.A. § 1114(s) prior to October 4, 2006.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU) prior to October 4, 2006.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to March 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Medical Center (MC) in Atlanta, Georgia.  In September 2013, the Board dismissed the issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches, entitlement to service connection for hypertension, entitlement to service connection for GERD, entitlement to service connection for stress fracture of the tibias, entitlement to service connection for a bilateral quadriceps disability, and entitlement to a TDIU beginning October 4, 2006; granted the issues of entitlement to an effective date of March 10, 2005 for the award of service connection for depression, entitlement to an initial rating of 70 percent for depression from March 10, 2005 to October 3, 2006, entitlement to an initial rating of 100 percent for depression beginning on October 4, 2006, and entitlement to an earlier effective date of October 4, 2006 for the grant of SMC at the housebound rate as set forth in 38 U.S.C.A. § 1114(s); and remanded the issues of entitlement to an increased initial rating for subluxation of the lumbar spine with degenerative changes, currently rated as 20 percent disabling from April 1, 1999 to October 2, 2006, and as 60 percent disabling from October 3, 2006 to the present, and entitlement to an effective date earlier than June 16, 2004 for the grant of service connection for right lower extremity radiculopathy.  In the September 2013 decision, the Board noted that because it was granting a 100 percent rating for depression as of October 4, 2006 and granting an earlier effective date of October 4, 2006 for SMC at the housebound rate, the question of whether TDIU is warranted for the time period beginning on October 4, 2006 is rendered moot.  The Board referred the issue of entitlement to a TDIU prior to October 6, 2006 to the RO for additional development.

The Veteran appealed the September 2013 Board action on the issue of entitlement to TDIU prior to October 4, 2006 to the United States Court of Appeals for Veterans Claims (Court).  The September 2013 Board action was vacated and remanded back to the Board by the Court in a May 2014 Court Order, based on a May 2014 Joint Motion For Partial Remand (Joint Motion).

The veteran testified at a video conference hearing before the undersigned Veterans Law Judge, and a transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

According to the May 2014 Joint Motion, the issue of entitlement to TDIU for the time period prior to October 4, 2006 is inextricably intertwined with the issues remanded by the Board in September 2013 and should be remanded along with those claims.  

With respect to the issue of entitlement to an effective date prior to June 16, 2004 for the grant of service connection for right lower extremity radiculopathy, this issue was remanded by the Board in September 2013 for the issuance of a Statement of the Case (SOC).  The issue of entitlement to an increased initial rating for subluxation of the lumbar spine with degenerative changes, currently rated as 20 percent disabling from April 1, 1999 to October 2, 2006, and as 60 percent disabling from October 3, 2006 to the present was remanded to the RO for a VA examination and, if the benefit was not granted, the issuance of a Supplemental Statement of the Case (SSOC).  A VA orthopedic evaluation of the low back was obtained in May 2014.

The issue of entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) prior to October 4, 2006 was deferred by the Board in September 2013 because it was considered inextricably intertwined with the increased rating issue being remanded.  Unfortunately, no SOC on the issue of entitlement to an effective date prior to June 16, 2004 for the grant of service connection for right lower extremity radiculopathy and no SSOC on the issue of entitlement to an increased initial rating for subluxation of the lumbar spine with degenerative changes, currently rated as 20 percent disabling from April 1, 1999 to October 2, 2006, and as 60 percent disabling from October 3, 2006 to the present, have been issued.

The United States Court of Appeal for Veterans Claims (Court) has held that the filing of a Notice of Disagreement initiates the appeal process, and that the failure of the RO to issue a Statement of the Case is a procedural defect requiring a remand.  See Manlicon v. West, 12 Vet. App. 238 (1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 (1995).  

Additionally, the Court has held that RO compliance with a remand is not discretionary, and that if the RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the RO did not adequately comply with the terms of the Board's September 2013 remand.  Id.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO must issue a SOC and notification of the veteran's appellate rights on the issue of entitlement to an effective date prior to June 16, 2004 for the grant of service connection for right lower extremity radiculopathy.  38 C.F.R. § 19.26 (2013).  The veteran is reminded that to vest the Board with jurisdiction over this issue, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2013).  If the veteran perfects the appeal as to this issue, the AMC/RO should undertake all appropriate action.

2.  The AMC/RO will adjudicate the issue of entitlement to TDIU prior to October 4, 2006 and will readjudicate the issue of entitlement to an increased initial rating for subluxation of the lumbar spine with degenerative changes, currently rated as 20 percent disabling from April 1, 1999 to October 2, 2006, and as 60 percent disabling from October 3, 2006 to the present based on all of the evidence of record.  The AMC./RO will also readjudicate the issue of entitlement to SMC at the housebound rate under 38 U.S.C.A. § 1114(s) prior to October 4, 2006.  If any of the benefits sought on appeal remains denied, the Veteran will be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

